                Case 2:18-cv-00910-RSM Document 128 Filed 12/07/20 Page 1 of 3




 1                                                        HONORABLE RICARDO MARTINEZ

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8

 9
     CITY OF ISSAQUAH, a municipal
10   corporation,                                     NO. 18-CV-00910 RSM

11                          Plaintiff,
                                                      ORDER GRANTING PLAINTIFF CITY OF
               v.                                     ISSAQUAH’S MOTION FOR LEAVE TO
12                                                    FILE OVER-LENGTH OMNIBUS REPLY
13   ORA TALUS 90, LLC, a Delaware limited            BRIEF
     liability company; and RESMARK EQUITY
14   PARTNERS, LLC, a Delaware limited liability
     company,
15
                            Defendants.
16
     ORA TALUS 90, LLC, a Delaware limited
17   liability company; and RESMARK EQUITY
     PARTNERS, LLC, a Delaware limited liability
18   company,

19                          Third-Party Plaintiffs,

20        v.

21   TERRA TALUS LLC, a Washington limited
     liability company; ELEMENT RESIDENTIAL
22   INC., a Washington corporation; JOSHUA
     FREED, an individual; J.R. HAYES & SONS,
23   INC., a Washington corporation; TERRA
     ASSOCIATES, INC., a Washington
24   corporation; TALUS MANAGEMENT
     SERVICES LLC, a Washington limited
25   liability company; and TALUS 7&8, LLC, a
     Washington limited liability company,
26
                            Third-Party Defendants.

      ORDER GRANTING PLAINTIFF CITY OF ISSAQUAH’S                 CAIRNCROSS & HEMPELMANN, P.S.
                                                                  ATTORNEYS AT LAW
      MOTION FOR LEAVE TO FILE OVER-LENGTH                        524 Second Avenue, Suite 500
      OMNIBUS REPLY BRIEF - 1                                     Seattle, Washington 98104-2323
                                                                  office 206 587 0700 fax 206 587 2308
     {04105992.DOCX;1 }
                Case 2:18-cv-00910-RSM Document 128 Filed 12/07/20 Page 2 of 3




 1   TALUS 7&8 INVESTMENT, LLC, a
     Washington limited liability company; J.R.
 2   HAYES & SONS, INC., a Washington
     corporation,
 3
                             Fourth-Party Plaintiffs,
 4
          v.
 5
     KULCHIN FOUNDATION DRILLING
 6   COMPANY, a Washington corporation, and
     BIG MOUNTAIN ENTERPRISE LLC, a
 7   Washington limited liability company,

 8                          Fourth-Party Defendants.

 9   AND RELATED COUNTERCLAIMS AND
     CROSSCLAIMS
10

11             This Court has considered Plaintiff City of Issaquah’s (the “City”) Motion for Leave to
12   File Over-Length Omnibus Reply Brief (the “Motion”), the City’s proposed form of Order, and
13   the records and pleadings on file. Having been fully advised in the matters, the Court HEREBY
14   ORDERS that the City’s Motion is GRANTED. The Court further
15             ORDERS that the City’s Omnibus Reply in support of its Motion for Leave to Amend
16   Complaint shall not exceed 14 pages.
17
               ORDERED this 7th day of December, 2020.
18

19

20

21
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26

      ORDER GRANTING PLAINTIFF CITY OF ISSAQUAH’S                        CAIRNCROSS & HEMPELMANN, P.S.
                                                                         ATTORNEYS AT LAW
      MOTION FOR LEAVE TO FILE OVER-LENGTH                               524 Second Avenue, Suite 500
      OMNIBUS REPLY BRIEF - 2                                            Seattle, Washington 98104-2323
                                                                         office 206 587 0700 fax 206 587 2308
     {04105992.DOCX;1 }
               Case 2:18-cv-00910-RSM Document 128 Filed 12/07/20 Page 3 of 3




 1   Presented by:

 2   CAIRNCROSS & HEMPELMANN, P.S.
 3

 4    s/Terence J. Scanlan
 5   Terence J. Scanlan, WSBA No. 19498
     E-mail: tscanlan@cairncross.com
 6   Patricia A. Laughman, WSBA No. 46716
     E-mail: plaughman@cairncross.com
 7   524 Second Avenue, Suite 500
     Seattle, WA 98104-2323
 8   Telephone: (206) 587-0700
 9   Facsimile: (206) 587-2308
     Attorneys for Plaintiff City of Issaquah
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      ORDER GRANTING PLAINTIFF CITY OF ISSAQUAH’S          CAIRNCROSS & HEMPELMANN, P.S.
                                                           ATTORNEYS AT LAW
      MOTION FOR LEAVE TO FILE OVER-LENGTH                 524 Second Avenue, Suite 500
      OMNIBUS REPLY BRIEF - 3                              Seattle, Washington 98104-2323
                                                           office 206 587 0700 fax 206 587 2308
     {04105992.DOCX;1 }
